Per Curiam.

This motion for new trial is based primarily on the fact that this court in entering judgment for the defendant did not give sufficient consideration to the fact that the retention basin, if built, would, in part, rest on and completely block by the construction of the dam a dedicated public highway.
In examining the record and the opinion, we are now of the view that this contention is correct.
We, therefore, grant the plaintiff’s motion for a new trial and return the case to the trial list for further proceedings.
Hurd, P. J., Kovachy and Skeed, JJ., concur.